Case 2:19-cv-07599-ODW-JEM Document 61 Filed 07/07/20 Page 1 of 2 Page ID #:743


  1   LAUREN ZACK, CSB 321497
      PUBLIC COUNSEL
  2   610 S. Ardmore Ave.
      Los Angeles, CA 90005
  3   (213) 385-2977 / (213) 201-4723 facsimile
      Email: lzack@publiccounsel.org
  4
      DONALD W. COOK, CSB 116666
  5   ATTORNEY AT LAW
      3435 Wilshire Blvd., Suite 2910
  6   Los Angeles, CA 90010
      (213) 252-9444 / (213) 252-0091 facsimile
  7   E-mail: manncook@earthlink.net

  8   Attorneys for Plaintiff

  9                              UNITED STATES DISTRICT COURT
 10                             CENTRAL DISTRICT OF CALIFORNIA
 11

 12    ANGELICA R. UNTALAN,                                Case No. 2:19-cv-7599 ODW
 13
                                                           (JEMx)
                                Plaintiff,
 14                                                        PROTECTIVE ORDER (ECF
       vs.                                                 DOC. 43) COVERING
 15                                                        ADDITIONAL DISCLOSED
       WARREN A. STANLEY, JOSEPH                           DATA
 16    FARROW, TARIQ D. JOHNSON,
       JONATHAN COCHRAN, JOSEPH                            [DISCOVERY MATTER]
 17    ZAGORSKI, JUSTIN VAUGHAN,
 18
       PAOLA TRINIDAD and DOES 1-10, all                   Date: N/A
       individuals in both their individual and            Time: N/A
 19    official capacities,                                Ctrm: 640 (Roybal)

 20                             Defendants.
 21

 22
             Based upon the Stipulation of Plaintiff and non-parties, California Highway Patrol

 23   and California Department of Justice (doc. 60) and good cause appearing therefore, this

 24   Court hereby orders that the additional documents and data listed below and disclosed by
 25   these non-parties, shall be covered by this Court’s Protective Order, doc. 43, filed May
 26   7, 2020:
 27
      ///
 28

                                                  -1-                                   00138806.WPD
Case 2:19-cv-07599-ODW-JEM Document 61 Filed 07/07/20 Page 2 of 2 Page ID #:744


  1          From the California Department of Justice, SVS data previously provided plus
  2        one additional data field, namely the “ORI” or Original Agency Identifier; AND
  3
             From the California Highway Patrol, All CHP Vehicle Storage Hearing Reports
  4
           (form CHP 422B) from May 28, 2014 to the present,
  5
           IT IS SO ORDERED.
  6
      DATED: July __,
                   7 2020
  7

  8

  9

 10                      ___________________________________
                             HON. JOHN E. McDERMOTT
 11                           United States Magistrate Judge
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                             -2-                                  00138806.WPD
